Order, Supreme Court, New York County (Phyllis GangelJacob, J.), entered May 17, 1996, which, upon the parties’ respective motions for summary judgment, declared that the provisions of the subject collective bargaining agreements confirming nonpensionable longevity bonuses do not diminish or impair plaintiffs’ pension benefits in violation of article V, § 7 of the NY Constitution, and are not otherwise illegal, unanimously affirmed, without costs.
The IAS Court correctly declared the subject agreements *294legal on the ground that plaintiffs’ collective bargaining agents, defendants unions, were free to waive article V, § 7’s protections as to funds ordinarily included in the calculation of pension benefits in exchange for higher annual longevity bonuses, and that plaintiffs are bound by the actions taken on their behalf by defendant unions in the negotiating process (see, Ballentine v Koch, 89 NY2d 51, 58; Matter of City of New York v MacDonald, Sup Ct, NY County, June 20, 1993, Evans, J., index No. 45920/92, affd 213 AD2d 287, appeal dismissed, lv denied 86 NY2d 773). Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.